SUMMARY ORDER
Plaintiff-appellant Ernest McGregor challenges a June 5, 2008 judgment of the District Court affirming the decision of defendant-appellee the Commissioner of Social Security to deny disability benefits to plaintiff. On appeal, plaintiff argues that (1) the finding of the Administrative Law Judge (“ALJ”) that plaintiff was not disabled was not supported by substantial evidence; (2) plaintiff was deprived of a full and fair hearing before the ALJ; and (3) the District Court did not conduct a de novo review of the report and recommendation of the magistrate judge in his case. We assume the parties’ familiarity with the facts and procedural history of the case.
We have reviewed each of plaintiffs claims and find them to be without merit. *892Substantially for the reasons stated by Magistrate Judge Homer in his careful and thoughtful report and recommendation of March 31, 2008, see McGregor v. Comm’r of Soc. Sec., 06-cv-0147 (N.D.N.Y. March 31, 2008), which the District Court adopted, see McGregor v. Comm’r of Soc. Sec., 06-cv-0147 (N.D.N.Y. June 5, 2008), the June 5, 2008 judgment of the District Court is AFFIRMED.